       Case 3:21-cr-00685-WQH Document 22 Filed 04/22/21 PageID.53 Page 1 of 1



1
                         UNITED STATES DISTRICT COURT
2

3                        SOUTHERN DISTRICT OF CALIFORNIA
4
                          (HONORABLE WILLIAM Q. HAYES)
5

6    UNITED STATES OF AMERICA,                   Case No.21CR 0685-WQH
7                 Plaintiff,
8                                                ORDER
        v.
9

10   MAYRA PARTIDA DE HERRERA,
11
                  Defendant.
12

13

14
             IT IS HEREBY ORDERED that Joint motion (ECF 21) is granted and
15   Motion Hearing/Trial Setting currently scheduled for April 29, 2021 at 2:00 p.m.,
16   be rescheduled to June 17, 2021 at 9:00 a.m. Parties are ordered to file a written
17   status report jointly or separately no later than May 20, 2021. For reasons
18   stated in the joint motion, incorporated by reference herein, the court finds the ends
19   of justice served by granting the requested continuance outweigh the best interest
20   of the public and the defendant in a speedy trial.
21
             IT IS FURTHER ORDERED that the period of delay from the filing of the
22
     joint motion until June 17, 2021 shall be excluded in computing the time within
23
     which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161.
24
           SO ORDERED.
25   Dated: April 22, 2021
26

27

28
